       Case 7:19-cv-07262-VB-JCM Document 22 Filed 04/21/20 Page 1 of 13




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------X
 JACOB FRIEDMAN, individually and on
 behalf of all others similarly situated,
                                                             REPORT AND
                                    Plaintiff,               RECOMMENDATION

                  -against-                                  19 Civ. 07262 (VB)(JCM)

 CAPITAL ACCOUNTS, LLC,

                                     Defendant.
 --------------------------------------------------------X

To the Honorable Vincent L. Briccetti, United States District Judge:

        Plaintiff Jacob Friedman (“Plaintiff”) commenced this putative class action against

Defendant Capital Accounts, LLC (“Defendant”), alleging violations of the Fair Debt Collection

Practices Act (“FDCPA”). (Docket No. 1). On September 16, 2019, the Clerk entered a

certificate of default against Defendant. (Docket No. 9). On November 19, 2019, Plaintiff

moved by order to show cause for a default judgment and requested statutory damages,

attorneys’ fees and costs. (Docket Nos. 12-16). For the reasons set forth below, the Court

respectfully recommends denying Plaintiff’s motion for a default judgment and request for

statutory damages, attorneys’ fees and costs.

I. BACKGROUND

A. Factual History

        On August 3, 2018, Defendant sent a two-page collection letter (the “Letter”) to Plaintiff

concerning a past due debt. (Docket No. 1 ¶¶ 30-31). On the first page, the Letter states that

Plaintiff has “not made satisfactory payment arrangements to pay [the] delinquent debt.” (Docket

No. 1-1). The Letter lists Plaintiff’s account number, an outstanding balance of $162.00, and an

“Amount Due Now” of $162.00. (Id.). The second page of the Letter states:


                                                       -1-
        Case 7:19-cv-07262-VB-JCM Document 22 Filed 04/21/20 Page 2 of 13




               Because of interest, late charges, and other charges that may vary
               from day to day, the amount due on the day you pay may be greater.
               Hence, if you pay the amount shown above, an adjustment may be
               necessary after we receive your payment, in which event we will
               inform you before depositing the payment for collection. For further
               information, write the undersigned or call 800-983-4730.

(Id. at 2).

B. Procedural History

        On August 2, 2019, Plaintiff commenced this putative class action against Defendant

alleging violations of the FDCPA. (Docket No. 1). Defendant failed to appear and defend this

action, which resulted in the Clerk of the Court entering a certificate of default on September 16,

2019. (Docket No. 9). On November 19, 2019, Plaintiff filed a motion by order to show cause

for a default judgment and requested statutory damages, attorneys’ fees and costs. (Docket Nos.

12-16). On December 3, 2019, the Honorable Vincent L. Briccetti issued an order directing

Defendant to appear on January 3, 2020 to show cause why a default judgment should not be

entered. (Docket No. 17). Defendant failed to appear on January 3, 2020, and on the same date,

the Honorable Vincent L. Briccetti referred the motion to the undersigned for a Report and

Recommendation. (Docket No. 19).

II. DISCUSSION

A. Standard of Review

        Motions for default judgments are governed by Rule 55 of the Federal Rules of Civil

Procedure, which establishes a two-step process for obtaining a judgment against a defaulting

party. See Priestley v. Headminder, Inc., 647 F.3d 497, 504 (2d Cir. 2011); Coburn v. P.N. Fin.,

No. 13-CV-1006 (ADS)(SIL), 2015 WL 520346, at *2-3 (E.D.N.Y. Feb. 9, 2015) (applying Rule

55 in the FDCPA context). First, “the Clerk of the Court enters a default against the party that

has failed to plead or otherwise defend the action.” Coburn, 2015 WL 520346, at *2; Fed. R.


                                               -2-
        Case 7:19-cv-07262-VB-JCM Document 22 Filed 04/21/20 Page 3 of 13




Civ. P. 55(a). Second, the party seeking a default judgment must apply to the court pursuant to

Rule 55(b)(2). Fed. R. Civ. P. 55(b)(2); Coburn, 2015 WL 520346, at *2.

         A court resolving a motion for default judgment applies the same standard as a court

resolving a Rule 12(b)(6) motion to dismiss. Steginsky v. Xcelera Inc., 741 F.3d 365, 368 (2d

Cir. 2014) (finding that the district court “properly applied an identical standard” in assessing a

motion to dismiss and a motion for entry of default judgment). Thus, a court accepts the well-

pleaded factual allegations in the complaint as true and draws all inferences in favor of the

moving party. 1 See, e.g., Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009) (citing Au Bon

Pain Corp. v. Artect Inc., 653 F.2d 61, 65 (2d Cir. 1981)); Galeana, 120 F. Supp. 3d at 312.

Furthermore, “a district court may consider the facts alleged in the complaint, documents

attached to the complaint as exhibits, and documents incorporated by reference in the

complaint.” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010). Once a default

is entered, the district court must determine whether “the alleged facts constitute a valid cause of

action.” Au Bon Pain Corp., 653 F.2d at 65; see Galeana, 120 F. Supp. 3d at 313 (“[S]ince the

allegations in the complaint must be well-pleaded, we are required to examine whether those

factual allegations, if deemed true, establish liability.”) (internal quotation marks and citations

omitted).

B. The Fair Debt Collection Practices Act

         Congress enacted the FDCPA to “eliminate abusive debt collection practices by debt

collectors, to insure that those debt collectors who refrain from using abusive debt collection


1
 “While a party’s default is deemed to constitute a concession of all well pleaded allegations of liability, it is not
considered an admission of damages.” Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158
(2d Cir. 1992) (citing Flaks v. Koegel, 504 F.2d 702, 707 (2d Cir. 1974)). Rather, the plaintiff must establish
damages through affidavits or other evidence, “ensuring that there was a basis for the damages specified in the
default judgment.” Galeana v. Lemongrass on Broadway Corp., 120 F. Supp. 3d 306, 311 (S.D.N.Y. 2014) (quoting
Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp., Div. of Ace Young Inc., 109 F.3d 105, 111 (2d Cir.
1997)).

                                                        -3-
        Case 7:19-cv-07262-VB-JCM Document 22 Filed 04/21/20 Page 4 of 13




practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.” 15 U.S.C. § 1692(e). A debt collector who fails to

comply with the FDCPA is subject to civil liability. Id. § 1692k(a). Successful plaintiffs may

recover a maximum of $1,000 in statutory damages, and counsel for the prevailing party is

entitled to “the costs of the action, together with a reasonable attorney’s fee as determined by the

court.” Id. § 1692k(a)(2)(A), (3).

         To state a claim under the FDCPA, the plaintiff must satisfy three threshold

requirements: “(1) the plaintiff must be a ‘consumer’ who allegedly owes the debt or a person

who has been the object of efforts to collect a consumer debt, and (2) the defendant collecting the

debt is considered a ‘debt collector,’ and (3) the defendant has engaged in any act or omission in

violation of FDCPA requirements.” 2 Polanco v. NCO Portfolio Mgmt., Inc., 132 F. Supp. 3d

567, 578 (S.D.N.Y. 2015) (quoting Plummer v. Atl. Credit & Fin., Inc., 66 F. Supp. 3d 484, 488

(S.D.N.Y. 2014)).

         In evaluating FDCPA claims, courts apply an objective standard based on whether the

“least sophisticated consumer” would be deceived by the collection letter. See Kolbasyuk v.

Capital Mgmt. Servs., LP, 918 F.3d 236, 239 (2d Cir. 2019); Bentley v. Great Lakes Collection

Bureau, 6 F.3d 60, 62 (2d Cir. 1993) (“We apply an objective test based on the understanding of

the ‘least sophisticated consumer’ in determining whether a collection letter violates section

1692e.”); Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993) (“The most widely accepted

test for determining whether a collection letter violates § 1692e is an objective standard based on

the “least sophisticated consumer.”). The trend in the Second Circuit is to treat the least


2
 Plaintiff alleges that he is a “consumer,” as defined by 15 U.S.C. § 1692a(3), (Docket No. 1 ¶ 7), and that
Defendant is a “debt collector,” as defined by 15 U.S.C. § 1692a(6), (id. ¶ 13). The Court accepts these allegations
as true for purposes of resolving this motion. See Finkel, 577 F.3d at 84 (“The court must accept as true all of the
well-pleaded factual allegations in the complaint[.]”).

                                                        -4-
       Case 7:19-cv-07262-VB-JCM Document 22 Filed 04/21/20 Page 5 of 13




sophisticated consumer standard as a question of law that can be resolved at the pleadings stage.

See Mun v. Midland Credit Mgmt., Inc., No. 19-CV-4206 (VB), 2019 WL 6729326, at *3

(S.D.N.Y. Dec. 11, 2019); see also Moukengeschaie v. Eltman, Eltman & Cooper, P.C., 14-CV-

7539 (MKB), 2016 WL 1274541, at *4 (E.D.N.Y. Mar. 31, 2016); Greco v. Trauner, Cohen &

Thomas, L.L.P., 412 F.3d 360, 366 (2d Cir. 2005) (finding that the district court properly

dismissed an FDCPA claim as a matter of law based on the language of the collection letter).

The Second Circuit has further explained that a collection letter is deceptive if it “is sufficiently

ambiguous to give rise to a reasonable, but inaccurate, interpretation.” Kolbasyuk, 918 F.3d at

239. “[C]ourts have carefully preserved the concept of reasonableness” and decline to impose

liability for “bizarre or idiosyncratic interpretations” of collection letters. Clomon, 988 F.2d at

1319-20. Thus, even the least sophisticated consumer is “presumed to possess a rudimentary

amount of information about the world and a willingness to read a collection notice with some

care.” Id. at 1319.

        The Second Circuit recently adopted a materiality requirement in FDCPA cases, holding

that “a false statement is only actionable . . . if it has the potential to affect the decision-making

process of the least sophisticated [consumer].” Cohen v. Rosicki, Rosicki & Assocs., P.C., 897

F.3d 75, 85 (2d Cir. 2018) (internal quotation marks and citations omitted). “[M]ere technical

falsehoods that mislead no one are immaterial and consequently not actionable under § 1692e.”

Id. at 86 (internal quotation marks and citations omitted). Nevertheless, “communications and

practices that could mislead a putative-debtor as to the nature and legal status of the underlying

debt, or that could impede a consumer’s ability to respond to or dispute collection, violate the

FDCPA.” Id. (quoting Gabriele v. Am. Home Mortg. Servicing, Inc., 503 F. App’x 89, 94 (2d

Cir. 2012)).



                                                  -5-
       Case 7:19-cv-07262-VB-JCM Document 22 Filed 04/21/20 Page 6 of 13




C. Plaintiff’s Claims

        Plaintiff claims the Letter violates the FDCPA for four reasons: (1) it is deceptive

because it can reasonably be read by the least sophisticated consumer to believe that interest or

late fees were accruing when they were not, (Docket No. 1 ¶¶ 39-45); (2) it falsely represents the

character, amount, or legal status of the debt, (Docket No. 16, at 12); (3) it threatens to take an

action that cannot legally be taken or is not intended to be taken, (id. at 13); and (4) it creates a

false sense of urgency, (id.). Section 1692e of the FDCPA prohibits a debt collector from using

any “false, deceptive, or misleading representation or means in connection with the collection of

any debt.” 15 U.S.C. § 1692e. The statute includes sixteen subsections that contain a list of

conduct that violates the statute – this list is not exhaustive. Id.; see also Clomon, 988 F.2d at

1318 (“Because the list in the sixteen subsections is non-exhaustive, a debt collection practice

can be a ‘false, deceptive, or misleading’ practice in violation of § 1692e even if it does not fall

within any of the subsections of § 1692e.”).

1. Section 1692e

        Plaintiff alleges that the Letter violates Section 1692e because it is deceptive and “can

reasonably be read by the least sophisticated consumer to have two or more meanings, one of

which is inaccurate.” (Docket No. 1 ¶ 45). Specifically, Plaintiff contends that the Letter “would

lead the least sophisticated consumer to believe that the alleged debt was accruing interest or late

fees when, in fact, it was not.” (Docket No. 16, at 12). Plaintiff explains that although interest

and fees were not accumulating on the debt at the time the Letter was sent or at the time the debt

was with the Defendant, the Letter nevertheless created the false impression that they were

accruing. (Docket No. 1 ¶¶ 34-37, 39-40).




                                                 -6-
       Case 7:19-cv-07262-VB-JCM Document 22 Filed 04/21/20 Page 7 of 13




       The Letter specifically states, in relevant part, “because of interest, late charges, and other

charges that may vary from day to day, the amount due on the day you pay may be greater,” and

that “if you pay the amount shown above, an adjustment may be necessary after we receive your

payment, in which event we will inform you before depositing the payment for collection.”

(Docket No. 1-1, at 2). This mimics the “safe harbor” language adopted by the Second Circuit in

Avila v. Reixinger & Associates, LLC, 817 F.3d 72, 77 (2d Cir. 2016). In Avila, the Second

Circuit held that a collection letter is misleading if it reveals the current balance but “[does] not

disclose that the balance might increase due to interest and fees.” Id. The Circuit explained that

its decision “best achieves the Congressional purpose of full and fair disclosure” embodied in

Section 1692e and also protects consumers “who may hold the reasonable but mistaken belief

that timely payment will satisfy their debts.” Id. at 76. In an effort to strike this balance and to

minimize FDCPA litigation, the Circuit adopted the following “safe harbor” language:

               As of the date of this letter, you owe $____ [the exact amount due].
               Because of interest, late charges, and other charges that may vary
               from day to day, the amount due on the day you pay may be greater.
               Hence, if you pay the amount shown above, an adjustment may be
               necessary after we receive your check, in which event we will
               inform you before depositing the check for collection. For further
               information, write the undersigned or call 1–800–[phone number].

Id. at 77 (quoting Miller v. McCalla, Raymer, Patrick, Cobb, Nichols & Clark, L.L.C., 214 F.3d

872, 876 (7th Cir. 2000)). The Circuit explained that debt collectors who use the safe harbor

language will not be subject to liability under Section 1692e, “provided, of course, that the

information [the debt collector] furnishes is accurate[.]” Id. (quoting Miller, 214 F.3d at 876).

Despite Defendant’s use of the “safe harbor” language in the Letter, Plaintiff contends that “this

is a reverse-Avila” case and that Defendant violated the FDCPA because it used “language which

warns a consumer that her debt is increasing when, in fact, it is not.” (Docket No. 16, at 13).



                                                 -7-
        Case 7:19-cv-07262-VB-JCM Document 22 Filed 04/21/20 Page 8 of 13




        Plaintiff’s claim is unavailing. As a threshold matter, the “unambiguous disclosure of the

potential that [Plaintiff’s] debt might increase vitiates [Defendant’s] attempted analogy to Avila.”

Kolbasyuk, 918 F.3d at 242; see, e.g., Morgan v. Northstar Location Servs., LLC, No. 2:18-CV-

02485(ADS)(AKT), 2019 WL 3531461, at *5 (E.D.N.Y. Aug. 1, 2019) (dismissing plaintiff’s

FDCPA claim because the language plaintiff “takes issue with comes directly from the Avila I

safe harbor”); Timoshenko v. Mullooly, Jeffrey, Rooney & Flynn, LLP, No. 17-CV-4472, 2018

WL 1582220, at *4 (E.D.N.Y. Mar. 30, 2018) (dismissing plaintiff’s FDCPA claim because “the

only language that [plaintiff] has alleged to be false, deceptive, or misleading is substantively

identical to the Miller language endorsed in Avila”). Thus, to state a claim under Section 1692e,

Plaintiff must allege that Defendant’s use of the Avila safe harbor provision was misleading

because interest or late fees could not be legally imposed. Plaintiff fails to do so. (See generally

Docket No. 1). Accordingly, Plaintiff’s Section 1692e claim fails as a matter of law. See, e.g.,

Avila v. Reliant Capital Sols., LLC, 771 F. App’x 46, 47 (2d Cir. 2019) (summary order)

(affirming district court’s dismissal of plaintiff’s FDCPA claims because the defendant’s “letter

was not inaccurate in stating that ‘late charges and other charges’ were possible”); cf. Boucher v.

Fin. Sys. of Green Bay, Inc., 880 F.3d 362, 370 (7th Cir. 2018) (holding that “although the

[Avila] language is not misleading or deceptive on its face,” because the debt collector could not

lawfully impose “late charges and other charges” under Wisconsin law it is not immune from

liability).

        Furthermore, even assuming, arguendo, that Plaintiff sufficiently pled that the Letter was

misleading, his claim would still fail because the Letter “would not have caused even a highly

unsophisticated consumer to suffer a disadvantage in charting a course of action in response to

the collection effort.” Cohen, 897 F.3d at 86. The Letter explicitly states that the balance and



                                                -8-
       Case 7:19-cv-07262-VB-JCM Document 22 Filed 04/21/20 Page 9 of 13




“Amount Due Now” is $162.00, (Docket No. 1-1), and Plaintiff acknowledges that his debt was

not and had not accrued interest or late fees, (Docket No. 1 ¶¶ 34-37). Thus, prompt payment of

the amount stated in the Letter would have satisfied Plaintiff’s debts. As the Second Circuit

recently recognized, the “only harm . . . a consumer might suffer by mistakenly believing that

interest or fees are accruing on a debt is being led to think that there is a financial benefit to

making repayment sooner rather than later.” Taylor v. Fin. Recovery Servs., Inc., 886 F.3d 212,

214 (2d. Cir. 2018). This type of “harm is immaterial for FDCPA purposes.” Mun, 2019 WL

6729326, at *3 (internal quotation marks omitted); see also S. Rep. No. 95-382, at 2 (1977)

(stating that the FDCPA is intended to address “[c]ollection abuse . . . including obscene or

profane language, threats of violence, telephone calls at unreasonable hours, misrepresentation of

a consumer’s legal rights, disclosing a consumer’s personal affairs to [others], obtaining

information, impersonating public officials and attorneys, and simulating legal process.”).

        Accordingly, the Court respectfully recommends finding that Plaintiff failed to allege

facts sufficient to support his claim under Section 1692e’s general prohibition against false,

deceptive, or misleading representations.

2. Section 1692e(2)(A)

        Plaintiff also alleges that the Letter violates Section 1692e(2)(A) because it falsely

represents the character, amount, or legal status of the alleged debt. (Docket No. 16, at 12).

Subsection 1692e(2)(A) prohibits the false representation of “the character, amount, or legal

status of any debt.” 15 U.S.C. § 1692e(2)(A). To state a claim under Section 1692(e)(2)(A), a

plaintiff must allege that the amount sought by the debt collector is incorrect. Dick v. Enhanced

Recovery Co., LLC, 15-CV-2631 (RRM)(SMG), 2016 WL 5678556, at *7 (E.D.N.Y. Sept. 28,

2016) (citing Pifko v. CCB Credit Servs., Inc., No. 09-CV-3057 (JS), 2010 WL 2771832, at *5



                                                  -9-
      Case 7:19-cv-07262-VB-JCM Document 22 Filed 04/21/20 Page 10 of 13




(E.D.N.Y. July 7, 2010)). Thus, “it is an essential element of Plaintiff’s case to show that [the

Defendant] misrepresented the amount of the debt.” Id. (internal quotation marks omitted).

       Plaintiff fails to state a claim under Section 1692e(2)(A) because the Letter states the debt

is $162.00, (Docket No. 1-1), an amount that Plaintiff does not allege to be incorrect, (see

Docket No. 1). Additionally, and as discussed supra, Section II.C.1, Plaintiff does not allege that

Defendant could not lawfully collect interest or fees in the future. Plaintiff simply asserts that

the least sophisticated consumer would believe that the debt is accruing interest and fees. (Docket

No. 16, at 12). However, courts do not impose liability on debt collectors for these kinds of

unreasonable misinterpretations of collection letters. Clomon, 988 F.2d at 1320. Accordingly,

the Court respectfully recommends finding that Plaintiff fails to state a claim under Section

1692e(2)(A).

3. Section 1692e(5)

       Plaintiff further argues that the Letter violates Section 1692e(5) “to the extent the

disclosure indicating that the alleged Debt will increase is a ‘threat to take any action that cannot

legally be taken or that is not intended to be taken.’” (Docket 16, at 13 (quoting 15 U.S.C. §

1692e(5)). Subsection 1692e(5) prohibits a debt collector from “threat[ening] to take any action

that cannot legally be taken or that is not intended to be taken.” 15 U.S.C. § 1692e(5). To state a

claim under this subsection, “courts consider two elements: (1) whether, from the perspective of

the least sophisticated consumer, the debt collector threatened to take action and (2) whether the

allegedly threatened action could not legally be taken or was not intended to be taken.”

Moukengeschaie, 2016 WL 1274541, at *4. The language of the collection letter, as a whole,

must leave the unsophisticated consumer with the impression that “some type of legal action has

already been or is about to be initiated and can be averted from running its course only by



                                                - 10 -
      Case 7:19-cv-07262-VB-JCM Document 22 Filed 04/21/20 Page 11 of 13




payment.” Pipiles v. Credit Bureau of Lockport, Inc., 886 F.2d 22, 25 (2d Cir. 1989); see also

Gervais v. Riddle & Assocs., P.C., 479 F. Supp. 2d 270, 274 (D. Conn. 2007) (“Consistent with

this focus on ‘imminence,’ some courts have held that even where communications specifically

refer to legal action, a threat does not exist where the references are couched in terms of mere

possibility.”).

        The Letter does not threaten legal action. Rather, it states that the amount due may

increase based on interest, late charges, and other charges. (Docket No. 1-1, at 2). “Such

equivocal statements do not give rise to liability under Section 1692e.” Avila, 644 F. App’x at

22. Furthermore, and as discussed supra, Section II.C.1, multiple courts have explicitly

approved the Avila safe harbor language. See, e.g., Kolbasyuk, 918 F.3d at 242; Morgan, 2019

WL 3531461, at *5; Timoshenko, 2018 WL 1582220, at *4. Accordingly, the Court respectfully

recommends finding that Plaintiff fails to state a claim under Section 1692e(5).

4. False Sense of Urgency Claim

        Plaintiff’s final argument is that the Letter violates the FDCPA “by creating a false sense

of urgency.” (Docket 16, at 13). In support of this claim, Plaintiff cites to Rosa v. Gaynor, 784

F. Supp. 1, 4 (D. Conn. 1989).

        In Rosa, the court found that a collection letter which stated, “we may be forced to

proceed with a lawsuit,” violated the FDCPA because it gave the false impression that the

defendant could and would immediately file suit in jurisdictions where the defendant was neither

licensed to practice nor authorized to file suit. Id. The court explained that “[e]ither

interpretation gives the impression that defendant will take action he cannot take and so creates a

false sense of urgency” and thus found that the letter served no purpose other than to bully the




                                                - 11 -
      Case 7:19-cv-07262-VB-JCM Document 22 Filed 04/21/20 Page 12 of 13




debtor. Id. Moreover, because the letter was printed on an attorney’s letterhead, the court found

that this further “reinforced th[e] unnecessary panic.” Id. at 5 (alterations added).

       None of the factors in Rosa are present in the instant case. Here, the Letter was sent on

Defendant’s letterhead—not that of an attorney—and it lists the outstanding balance along with

instructions for repaying the debt. (Docket No. 1-1). The Court finds that even the least

sophisticated consumer would not conclude that the Letter created “a false sense of urgency.”

Accordingly, the Court respectfully recommends finding that Plaintiff fails to state a claim that

the Letter violates the FDCPA by creating a false sense of urgency.

III. CONCLUSION

       For the foregoing reasons, this Court respectfully recommends that Plaintiff’s motion for

default judgment and request for statutory damages, attorneys’ fees and costs, (Docket Nos. 12-

16), be denied with prejudice and that the Complaint be dismissed in its entirety.

IV. NOTICE FOR REPORT AND RECOMMENDATION

       Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b), the parties shall have

fourteen (14) days from the receipt of this Report and Recommendation to serve and file written

objections. If copies of this Report and Recommendation are served upon the parties by mail,

the parties shall have seventeen (17) days from receipt of the same to file and serve written

objections. See Fed. R. Civ. P. 6(d). Objections and responses to objections, if any, shall be filed

with the Clerk of the Court, with extra copies delivered to the chambers of the Honorable

Vincent L. Briccetti at the United States District Court, Southern District of New York, 300

Quarropas Street, White Plains, New York 10601, and to the chambers of the undersigned at the

same address.




                                                - 12 -
      Case 7:19-cv-07262-VB-JCM Document 22 Filed 04/21/20 Page 13 of 13




       Requests for extensions of time to file objections must be made to the Honorable Vincent

L. Briccetti and not to the undersigned. Failure to file timely objections to this Report and

Recommendation will preclude later appellate review of any order of judgment that will be

rendered. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); Mario v. P & C Food Mkts., Inc.,

313 F.3d 758, 766 (2d Cir. 2002).

 Dated: April 21, 2020
        White Plains, New York

                                                   RESPECTFULLY SUBMITTED,

                                                   _______________________________
                                                   JUDITH C. McCARTHY
                                                   United States Magistrate Judge




                                               - 13 -
